Citation Nr: 1811692	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability, other than instability ("left knee disability").

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.
      
This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the issues on appeal need further development before a final decision on this case can be issued.

Specifically, the Veteran has been service connected for a left knee disorder with a 20 percent rating based on limitation of motion.  In May 2017, the Board most recently remanded this appeal in order to obtain a new VA examination.  On the basis of the findings in the new VA examination, the RO issued a rating decision in May 2016 which granted a separate rating of 10 percent for left knee instability under Diagnostic Code 5257.  However, in August 2017, the RO issued another rating decision in August 2017, proposing to sever this rating on the grounds that separate ratings for instability and for limitation of range of motion constitute unlawful pyramiding.  

Since the August 2017 rating decision, and during the course of this appeal, the Court of Appeals for Veterans Claims (CAVC) held that a rating based on limitation of motion of a knee joint does not preclude a rating based on instability of the same knee.  See Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 at 10.   As such, pyramiding is no longer a legal basis for severance of this rating.  

While the RO issued a supplemental statement of the case (SSOC) addressing the issue of entitlement to an increased rating based on left knee limitation of motion, that SSOC did not address an increased rating for left knee instability because the RO had planned to sever service connection for instability.  Because the holding in Lyles precludes the RO's ability to sever service connection, an appropriate SSOC considering both and addressing both aspects of the claim must be issued. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain all treatment VA medical records not already associated with the claims file from any VA facility from which the Veteran has received treatment.

If the Veteran has received private treatment beyond the examination of record, he should be afforded an appropriate opportunity to submit those records.

2.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate the issue on appeal.  

3.  If the claim is not fully granted, an SSOC should be issued addressing all aspects of the Veteran's left knee disability, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




